Citation Nr: 0218728	
Decision Date: 12/26/02    Archive Date: 01/07/03

DOCKET NO.  02-12 683A	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cancer of the 
lungs due to herbicide exposure.  

2.  Entitlement to service connection for cancer of the 
neck due to herbicide exposure.  

3.  Entitlement to service connection for cancer of the 
head due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION


The veteran had active service from January 1964 to 
December 1965.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 decision by the 
RO which, in part, denied service connection for cancer of 
the lungs, neck, and head due to herbicide exposure.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1964 to December 1965.  

2.  On December 16, 2002, the Board was notified by the 
veteran's representative that the veteran died on November 
[redacted], 2002.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  This appeal on the merits has become moot by 
virtue of the death of the veteran and must be dismissed 
for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 
Supp. 2002); 38 C.F.R. § 20.1302 (2002). 

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any 
derivative claim brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2002).  


ORDER

The appeal is dismissed.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



